Citation Nr: 1229726	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for recurrent vaginitis (claimed as a gynecological disorder).  

2.  Entitlement to an initial compensable rating for rosacea.  


ATTORNEY FOR THE BOARD

A. Lindio, Counsel








INTRODUCTION

The Veteran served on active duty from December 2003 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision, from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the RO granted service connection for rosacea and vaginitis (claimed as a gynecological disorder), with noncompensable disability ratings.

In an April 2009 rating decision, the RO granted a 10 percent disability rating for vaginitis.  In February 2011, the Board remanded these claims for additional development.

In a March 2011 statement, the Veteran raised new claims.  Those matters are not before the Board because they have not been prepared for appellate review. Accordingly, those matters are REFERRED to the RO for appropriate action.  The Board notes that in a March 2012 rating decision, the RO decided the increased rating claims and no notice of disagreement was filed in regards to those claims.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.

The issue of an increased rating for rosacea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's vaginitis is manifested by symptoms controlled by continuous treatment.  
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.116, Diagnostic Code 7611 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from disagreements with the initial evaluation following the grant of service connection for vaginitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by her have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and her post-service treatment.  She also received formal VA examinations containing sufficient information to rate the claim.  Additionally, the development directed by the February 2011 Board Remand has been accomplished; the RO/AMC has obtained and associated with the claims file the Veteran's VA medical records.  

Increased Rating Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Vaginitis Increased Rating Claim

The Veteran contends that her service-connected vaginitis is more severe than indicated by the 10 percent disability rating she received by way of the April 2009 rating decision.  

She is currently rated under 38 C.F.R. § 4.116, Diagnostic Code 7611, which is applicable to disease or injury of the vagina. Under 38 C.F.R. § 4.116 , the Schedule contains a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs is applicable to Diagnostic Codes 7610 through 7615. It provides that where gynecologic symptoms require continuous treatment, a 10 percent rating is assigned and where symptoms are not controlled by continuous treatment a 30 percent rating is warranted. Symptoms that do not require continuous treatment are assigned a noncompensable rating. 

The Veteran's service treatment records generally document that she was initially treated for vaginosis in service, as shown in a September 2004 record.  At that time, she was treated with flagyl vaginal cream.  During her September 2005 report of medical history, she denied treatment for a gynecological disorder.

For the sake of clarity, the Board notes that bacterial vaginosis is a type of vaginitis.  See Dorland's Illustrated Medical Dictionary 2002 (30th ed. 2003). 

After her November 2005 separation from service, the Veteran received a VA examination in March 2008.  The Veteran reported recurrent vaginal infections including bacterial vaginitis strain and yeast infections in service.  The VA examiner diagnosed her with recurrent vaginitis.

The private medical records also document occasional findings of vaginitis and treatment for that disability.  For example, November 2006 and July 2007 MidValley Community Clinic records included the diagnosis of bacterial vaginosis and treatment with medication for it.  Peace Medical Center records similarly showed findings of vaginitis, as in an April 2008 record.

VA medical records similarly document occasional treatment for vaginitis, as shown in a September 2008 record diagnosing her with recurrent bacterial vaginitis, treated with metroGel as the occasion requires.  

The Veteran received another VA examination in April 2012, which included a claims file review.  The examiner noted that the Veteran had a diagnosis of vaginitis.  The VA examiner further noted that the Veteran had a history of vaginosis, but that based on the evidence of record she has not received frequent treatment for the disability.

The VA examiner also noted that the Veteran did not have current medication for vaginosis, though the Veteran reported using flagyl daily until a week previously.  The VA examiner noted that he could not verify that use, as the Veteran had not been seen privately since 2010 and was only treated once with flagyl in the VA system.  Furthermore, the VA examiner specifically found that the Veteran did not currently have symptoms related to a gynecological condition at the time of the examination.  

The rating criteria clearly sets out that a disability rating in excess of 10 percent, specifically a 30 percent disability rating, is only warranted if her symptoms are not controlled by continuous treatment.  Diagnostic Code 7611, 38 C.F.R. § 4.116.

The record in this case shows only that the Veteran has a history of vaginitis that was treated with antibiotics when actively present in the past. Both the medical documentation and the Veteran's statements are, however, consistent in indicating an improvement in the frequency of vaginitis episodes during this appeal period. The available post-service records show only a few episodes of active vaginitis requiring treatment; the last documented instance was years previously. The Veteran herself has failed to identify or present medical evidence of subsequent episodes of vaginitis and has at most indicated that she treats herself with left over medications that a medical provider prescribed years previously.

None of the medical evidence of record indicates that the Veteran's vaginitis is not controlled.  Rather, the record indicates several instances when vaginitis arose and was treated with medication.  As of the most recent VA examination, the VA examiner found that the Veteran did not have any current symptoms related to a gynecological condition.  

Indeed, the most recent evidence of record indicates that the Veteran does not receive treatment from any medical providers for the disability.  In a recent April 2012 VA gynecology note, the VA gynecologist did not even diagnose the Veteran with vaginitis at that time, much less found her to have uncontrolled symptoms of it. The medical evidence of record thus does not show that the Veteran's vaginitis currently includes symptoms that are not controlled.  

The Veteran appears to be contending that she has additional current symptoms of vaginitis, as indicated by her providing a copy of medical article on vaginitis.  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In the provided article, the Veteran highlighted a portion indicating that dry sensation or watery discharge with occasional spotting or bleeding are symptoms of vaginitis.  She essentially contends that she has such uncontrolled symptoms of vaginitis.  As a layperson, she does not possess the necessary knowledge of medical principles to make such a complicated symptom determination. See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Furthermore, the actual medical professionals, such as the April 2012 VA examiner, specifically found the Veteran to not have vaginitis symptoms.  Additionally, the April 2012 VA gynecologist did not diagnose the Veteran with vaginitis following examination and found her to not have an abnormal discharge.  The Board finds such opinions by medical professionals to be more probative and competent than the Veteran's assertions.
 
Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence.  The disability does not cause marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  Indeed, the April 2012 VA examiner specifically found that the disability did not interfere with her employment.  The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a disability rating in excess of 10 percent for vaginitis is denied. 


[Continued on the next page]  
ORDER

An initial evaluation in excess of 10 percent for vaginitis is denied.  


REMAND

The Veteran contends that her service-connected rosacea is more severe than indicated by the noncompensable rating the RO granted in the April 2008 rating decision.

The Veteran received a VA examination in April 2008.  That VA examiner found her face/cheeks to be erythematous bilaterally with a few scattered, popular, 2-3 millimeter lesions bilaterally.  The VA examiner determined that her rosacea involved 4.6 percent of her exposed body area and less than 1 percent of her total body area.  The examiner also found no scarring or disfigurement involving the head, face or neck.  

The Veteran received another VA examination in April 2012.  That VA examiner did not provide any percentage findings regarding the rosacea.  However, the VA examiner did note that she had slightly less than a quarter size area on her bilateral cheeks of very mild erythema and that her skin condition was very mild.  The VA examiner also included pictures documenting the severity of her rosacea at that time.

The April 2012 VA examination did not include adequate findings for rating purposes.  Specifically, the VA examiner did not include any findings as to the percent of the entire body and percent of exposed areas affected by rosacea.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The RO/AMC should request a new VA examination to include findings regarding the questions of percentage of body coverage affected by rosacea, as well as the type of therapy used by the Veteran.  

The RO/AMC should also inform the Veteran that she can supply additional photos illustrating the severity of her rosacea.  In her June 2012 statement, she claimed that her rosacea has periods of flare-ups. 

The Board also notes that the last VA medical records associated with the claims file were from May 2012 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from May 2012 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall inform the Veteran that she may provide additional information regarding the severity of her rosacea, including photographs, if she wishes such information to be considered.

3.  After any requested records are associated with the claims file, the RO/AMC should provide a VA examination by a dermatologist to determine the current nature and severity of the service-connected rosacea.  

The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should also include color photographs documenting the severity of the rosacea.

The examiner's findings should include all of the present symptoms and manifestations attributable to the Veteran's service-connected skin disability, specifically rosacea, including: 

(a) Does the Veteran currently exhibit rosacea?   If so, please explain the symptom(s) related to the service-connected skin disability.

(b) If the Veteran exhibits rosacea: 

(i) Is this condition treated with no more than topical therapy?  OR

(ii) Is this condition treated with systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so:

(A) Is such systemic therapy needed intermittently, constantly or near-constantly? AND

(B) What is the total duration of use for such drugs during the 12 month period it was used?
		
(iii) What percent of the entire body and what percent of the exposed areas are affected by the rosacea?

(c) If possible, the VA examiner should also review the findings of the April 2012 VA examination and determine what percent of the entire body and of the exposed areas were affected by the rosacea at that time.

The examiner should provide a comprehensive report discussing the current severity of the service-connected rosacea (including all current pathology and associated functional impairment).  The examiner should give a full explanation for any opinions provided.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


